Citation Nr: 0200232	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-18 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant, T.D.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel





INTRODUCTION

The veteran served on active duty from December 1985 to 
September 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran perfected appeals of denials of service 
connection for major depression, headaches and PTSD.  At an 
April 1999 RO hearing, the veteran withdrew the claim of 
entitlement to service connection for headaches.  Hence that 
issue is not before the Board.  

In June 2001, the veteran's representative withdrew their 
representation of the veteran.  He was advised of that 
action.  The veteran failed to report for a Travel Board 
hearing scheduled in December 2001.  


FINDINGS OF FACT

1.  Symptoms of the veteran's service connected bipolar 
disorder encompass all psychiatric symptoms currently shown 
and previously attributed to various other psychiatric 
diagnoses; there is no longer any controversy regarding the 
matter of entitlement to a benefit characterized as service 
connection for major depression. 

2.  The veteran's symptoms do not meet the diagnostic 
criteria for PTSD.  


CONCLUSIONS OF LAW

1.  The matter of entitlement to service connection for a 
disability characterized by the RO as major depressive 
disorder is moot.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.7, 
20.101 (2001).  

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  However, the Board finds 
that VA's duties to provide notice to, and to assist, the 
veteran are met.

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Here, the 
discussions in the rating decision, the statement of the 
case, and supplemental statement of the case informed the 
veteran and his representative what was needed to 
substantiate the claims and what was obtained, and complied 
with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases for 
denial of his claims.  The RO attempted on numerous occasions 
to obtain the veteran's service medical records but without 
success and it appears further efforts to obtain such 
evidence would be futile.  There is no indication that the 
evidentiary record is incomplete.  The veteran was afforded 
VA examinations to clarify his psychiatric diagnoses.  

The RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations.  There is no 
indication that there is any additional pertinent evidence 
outstanding.  The Board finds that it is not prejudicial to 
the veteran to adjudicate the appeals based on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

In a claim received in March 1997, the veteran indicated, in 
part, that he was seeking benefits for mental illness, 
chronic depression.  

The veteran's service medical records are apparently lost.  
Repeated efforts to secure them have produced responses from 
the National Personnel Records Center that they did not 
receive the veteran's records and from the Department of the 
Navy that they had no records available.  

VA mental health clinic records show ongoing psychiatric 
treatment from June 1995 to April 1997, and include 
assessments of rule out dysthymic disorder, a personality 
disorder, and an unspecified disorder in remission.  

On VA examination in May 1997, the veteran reported that he 
had problems with nervousness beginning in 1992.  The 
pertinent diagnosis was history of anxiety neurosis.  

A June 1997 Social Security Administration letter indicates 
that the veteran's claim for Social Security and Supplemental 
Security Income had been denied.  It was noted that the 
medical evidence in the file demonstrated that he had 
depression and PTSD.  This decision was based on a VA 
hospital report and a psychologist's report received in April 
1997.  

The veteran was hospitalized at a private facility for four 
days in July 1997 for complaints including chest pain, 
shortness of breath, nausea, diarrhea and dizziness.  The 
provisional diagnoses included history of panic attacks and 
PTSD.  He had a medical work-up during the hospitalization.  
The psychiatric diagnosis on discharge was panic attack.  The 
veteran indicated that PTSD had been diagnosed in 1992. 

The veteran submitted a statement to the RO in November 1998 
in which he described an incident which occurred in August 
1990.  He reported that he was informed that the ship he was 
stationed on was about to be attacked by Iraqi warplanes and 
he was instructed to put on his chemical warfare gear.  He 
was subsequently informed that the attack had been diverted.  

In a statement dated in January 1999, the veteran's father 
reported that the veteran's personality had changed after he 
had served on active duty.  

An article from an unidentified newspaper indicates that the 
veteran was serving on a ship which had to fire warning shots 
at two Iraqi oil tankers during the Persian Gulf War.  

A private psychiatric evaluation was conducted in March 1999.  
The veteran reported that he had been receiving treatment for 
anxiety and panic attacks since his service in the military 
during the Persian Gulf War.  He informed the examiner that 
while in the military he witnessed a boat capsize and his 
ship was fired upon.  The Axis I diagnoses were panic 
disorder without agoraphobia, PTSD and rule out depression.  
Under Axis IV it was written that the veteran experienced 
moderate stressors including relational conflict and parents 
with illness.  A transmittal letter included with the 
examination report indicates that the veteran had been 
receiving treatment since March 1999.  At the time of his 
initial presentation, he described symptoms of PTSD including 
irritability, aggression, hypervigilence and extreme distress 
when exposed to war scenes.  The veteran related all these 
symptoms to his time in the military during the Persian Gulf 
War.  

At an RO hearing in April 1999, the veteran related that one 
time he heard that his ship was being attacked by 37 planes 
and he was instructed to don his CBR (Chemical, Biological, 
Radioactive) protective suit.  He was later informed that the 
attack had been diverted and he could remove his protective 
clothing.  He testified that his ship came under attack from 
PT speed boats.  He described an incident when he witnessed 
an enemy vessel laying mines.  He testified that during 
active duty he was hospitalized at the Tinker Air Force Base 
mental health clinic for four days in 1992 and then at 
Shepherd Air Force Base.  He was also treated at a private 
facility but could not remember the name or if it was at 
Oklahoma City, Dell City or Midwest City.  He had no 
recollection of being prescribed medications for anxiety or 
depression while on active duty.  He was receiving treatment 
from a VA doctor for PTSD and depression approximately every 
three weeks.  He denied having nervous problems prior to his 
active duty service.  

On VA examination in October 1999, the veteran described the 
incident when his ship was warned it would be coming under 
enemy airplane attack.  The examiner reviewed the veteran's 
entire claims file.  It was the examiner's impression, based 
on interview and psychiatric testing, that the veteran did 
not meet the full criteria for PTSD but rather had mild 
bipolar type 2 illness which accounted for symptoms such as 
racing thoughts, impulsivity, rages, etc. The diagnosis was 
bipolar affective disorder.  The examiner commented that this 
diagnosis "will account for the past diagnosis of panic 
disorder, anxiety disorder, dysphoria and depression" that 
had been previously assigned.  An addendum to the examination 
report indicates that psychological testing was started but 
not completed.  It was the examiner's opinion that the 
Mississippi Combat Scale score of 139 probably represented an 
exaggeration of symptoms by the veteran.  

In April 2000, the RO granted service connection for bipolar 
disorder.  The rating decision noted that the entirety of 
symptoms was considered in rating the disorder. 



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

Analysis

The veteran's original claim for service connection, received 
in March 1997, specified that he was seeking service 
connection for chronic depression.  The March 1998 rating 
decision on appeal denied service connection for major 
depression, a disability neither originally claimed to be 
service connected nor diagnosed.  Regardless, the RO 
ultimately granted service connection for a bipolar disorder. 
A VA examiner indicated that that was the veteran's proper 
current psychiatric diagnosis, and that the diagnosis 
accounted for all psychiatric symptoms shown and for the 
psychiatric disorders previously diagnosed.  When the RO 
granted service connection for a bipolar disorder, it was 
stated that the entirety of symptoms shown was considered in 
the rating.  In light of the foregoing, the Board finds that 
the matter of entitlement to service connection for a 
disability characterized as major depression is moot.  Such 
disability is not diagnosed; but the symptoms for which the 
veteran seeks service connection, and which have been 
assigned various psychiatric diagnoses, are already service 
connected.  Thus, there is no controversy regarding this 
benefit sought. 

The veteran also seeks service connection for PTSD.  With 
respect to this issue, it is noteworthy at the outset that 
his service medical records are apparently lost, and that, at 
least in part, the stressor events he has described appear to 
be verified.  While the RO has considered all psychiatric 
symptoms in rating his service connected psychiatric 
disability, he is nevertheless entitled to a determination on 
the specific claim of service connection for PTSD.  

The dispositive evidence on the claim of service connection 
for PTSD is the evidence establishing whether or not the 
veteran now indeed has psychiatric disability diagnosed as 
PTSD.  In that regard, the diagnoses of PTSD in the record 
are historical diagnoses, i.e., based on the veteran 
recounting to the physician or diagnosis provider that he 
carries the diagnosis, rather than on exhaustive evaluation, 
with interview of the veteran and psychological testing.  The 
March 1999 private examiner listed a diagnosis of PTSD, but 
did not list the underlying stressor(s) for the diagnosis.  
Moderate stressors of relational conflict and parental 
illness were cited.  When the veteran was examined by VA in 
October 1999 for the specific purpose of determining whether 
he had PTSD, the examiner reviewed his entire file, and based 
the diagnosis on extensive interview, as well as on 
psychological testing results.  The examiner found that there 
were insufficient findings to support a diagnosis of PTSD.  
Inasmuch as this examination was much more detailed than when 
PTSD had been diagnosed, it carries greater probative value.  
Based on the above, the Board finds that the preponderance of 
the evidence is against the proposition that the veteran has 
PTSD.  In the absence of a showing of such disability, 
service connection for PTSD is not warranted.  [As 
information to the veteran, the Board notes, as previously, 
that the RO has determined that all psychiatric symptoms 
currently shown are encompassed in the psychiatric disability 
which is service connected, a bipolar disorder.]  



ORDER

The claim of entitlement to service connection for a 
disability characterized as major depressive disorder is 
dismissed.  

Service connection for PTSD is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

 

